United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Fort Snelling, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2200
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant timely appealed the August 3, 2009 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to 20
C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than three percent impairment of the right upper
extremity.
FACTUAL HISTORY
Appellant, a 61-year-old retired human resource assistant, has an accepted occupational
disease claim for right carpal tunnel syndrome, which arose on or about February 20, 2007. On
March 30, 2009 she filed a claim for a schedule award. In a March 19, 2009 report, Dr. Nils
Fauchald, an orthopedic surgeon, diagnosed bilateral carpal tunnel syndrome. He explained that
appellant had presented to him with signs and symptoms consistent with work-related bilateral

carpal tunnel syndrome. Dr. Fauchald noted that the condition was documented by nerve
conduction studies and that appellant had not had surgical intervention. He advised that
appellant reached maximum medical improvement and she had five percent impairment to each
upper extremity.1 Although Dr. Fauchald mentioned “AMA standards,” he did not provide
specific reference to the American Medical Association, Guides to the Evaluation of Permanent
Impairment or indicate to which edition of the A.M.A., Guides he referred.
In a report dated April 29, 2009, Dr. Amon Ferry, the district medical adviser (DMA),
found three percent impairment of the right upper extremity. He based his impairment rating on
the sixth edition of the A.M.A., Guides (2008). Dr. Ferry referenced Dr. Fauchald’s October 28,
2008 examination findings, noting the absence of a functional history, but complaints of hand
numbness and positive Phalen’s and Tinel’s tests. He also commented that appellant had full
motion and no neurologic deficit. Citing Table 15-23, A.M.A., Guides 449, Dr. Ferry explained
that he assigned a grade modifier of one for carpal tunnel syndrome because of appellant’s
continued significant intermittent symptoms, but normal neurologic examination findings.
By decision dated August 3, 2009, the Office granted a schedule award for three percent
impairment of the right upper extremity. The award covered a period of 9.36 weeks from
March 19 through May 23, 2009.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.3 Effective May 1, 2009,
schedule awards are determined in accordance with the A.M.A., Guides (6th ed. 2008).4

1

Dr. Fauchald first recommended a right carpal tunnel release in December 2007 and, when he last examined
appellant on October 28, 2008, he diagnosed bilateral carpal tunnel syndrome, right greater than left. He noted that
surgery had not been authorized despite the one-year-old electrodiagnostic evidence showing right-sided carpal
tunnel syndrome. On physical examination, Dr. Fauchald reported full range of motion of the wrist and a “rather
striking” Tinel’s sign bilaterally, as well as a positive Phalen’s test. He also noted appellant reported intermittent
symptoms and some periods when she did not have any numbness.
2

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
3

5 U.S.C.

20 C.F.R. § 10.404 (2009).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).

2

ANALYSIS
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Entrapment neuropathy, such as carpal tunnel syndrome, is addressed at
section 15-4f.5 Having established the diagnosis of carpal tunnel syndrome, the next step in the
rating process is to consult Table 15-23, entitled Entrapment/Compression Neuropathy
Impairment.6 The table provides a series of grade modifiers from zero to four and a range of
corresponding upper extremity impairments from zero to nine percent. Grade modifiers are
assigned based on a combination of factors including test findings, history and physical
findings.7 Citing Table 15-23, Dr. Ferry indicated that he had assigned appellant a Grade 1
modifier “based on continued significant intermittent symptoms but normal neurologic
exam[ination] findings.” As a result, he found three percent impairment of the right upper
extremity. According to the A.M.A., Guides, the default impairment value for a Grade 1
modifier under Table 15-23 is two percent impairment of the upper extremity. Dr. Ferry did not
provide any salient explanation for why he awarded appellant three percent impairment and the
justification for such an award is not readily discernable from his report. Accordingly, the Board
finds that the case is not in posture for decision. The matter will be remanded to the Office for
clarification of the basis of the DMA’s finding of three percent impairment of the right upper
extremity under the A.M.A., Guides (6th ed. 2008).
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right arm impairment.

5

A.M.A., Guides 432.

6

Id. at 448-49.

7

Additional grade modifications are permitted using the QuickDASH (Disabilities of the Arm, Shoulder, and
Hand) functional assessment tool. However, in this instance, Dr. Ferry noted that appellant’s functional history was
not available for review.

3

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision.8
Issued: May 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Because the Office has not made specific findings with respect to appellant’s left carpal tunnel syndrome, the
issue of whether she has an employment-related impairment of the left upper extremity.

4

